                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 1 of
                                         20
                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 2 of
                                         20
                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 3 of
                                         20
                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 4 of
                                         20
                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 5 of
                                         20
                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 6 of
                                         20
                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 7 of
                                         20
                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 8 of
                                         20
                                                                      EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18   Entered: 11/02/18 13:05:40   Page 9 of
                                         20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 10
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 11
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 12
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 13
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 14
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 15
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 16
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 17
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 18
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 19
                                        of 20
                                                                       EXHIBIT A
Case: 17-50794   Doc# 31-2   Filed: 11/02/18    Entered: 11/02/18 13:05:40   Page 20
                                        of 20
